Citation Nr: 0532910	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-12 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the cervical spine, 
currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.



Procedural history

The veteran served on active duty from May 1973 to November 
1973.

Service connection for degenerative disc disease of the 
cervical spine was granted via the aforementioned March 2002 
rating decision.  The RO assigned a 20 percent rating for the 
cervical spine disability.  The veteran filed a timely notice 
of disagreement as to the assigned disability rating.  The RO 
issued a statement of the case (SOC) in February 2003, and 
the veteran perfected an appeal by filing a timely VA Form 9 
(substantive appeal) in April 2003.  

In April 2004, the Board remanded the issue of an increased 
rating for the cervical spine disability to the RO via the VA 
Appeals Management Center (AMC) for further development and 
adjudicative action.  After this was accomplished, in April 
2005 the AMC issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  The case 
has been returned to the Board for further appellate action.  

In a statement received by the Board in August 2005, the 
veteran indicated that he wanted an attorney to represent 
him.  In an October 25, 2005 letter, the Board provided a VA 
Form 21-22a (appointment of individual as claimant's 
representative) to the veteran and asked him to have his 
agent or attorney of choice complete that form or have his 
attorney of choice submit a declaration of appointment on the 
attorney's letterhead.  The Board informed the veteran that 
if he did not respond within 30 days, the Board would proceed 
with its review without representation and would render a 
decision.  The veteran has not responded.  Therefore, the 
Board will proceed with a decision on the merits.



Issues not on appeal

In the March 2002 rating decision, the RO also granted 
service connection for headaches, and assigned a zero percent 
rating from the date of claim, August 2, 1994; and a 10 
percent rating from May 25, 2001, the date of a VA 
examination.  The veteran appealed the issues if the 
effective date of the assignment of a noncompensable rating 
for headaches prior to May 25, 2001.  In April 2004, the 
Board granted an effective date of August 2, 1994 for a 10 
percent rating for headaches.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2005).  Accordingly, that matter has 
been resolved and will be discussed no further herein. 

The Board additionally observes that in a June 2004 statement 
the veteran claimed that he had depression which was in part 
attributed to his service-connected cervical spine 
disability.  It appears that the veteran may be raising the 
issue of entitlement to service connection for a depressive 
disorder as secondary to the service-connected degenerative 
disc disease of the cervical spine.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
service-connected degenerative disc disease of the cervical 
spine is not manifested by neurological symptomatology.  The 
veteran has limitation of motion of the cervical spine that 
more nearly approximates severe limitation of motion. 

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
degenerative disc disease of the cervical spine, so as to 
render impractical the application of the regular schedular 
standards.



CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating for 
service-connected degenerative disc disease of the cervical 
spine have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

2.  The criteria for referral for increased disability rating 
for degenerative disc disease of the cervical spine on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected cervical spine disability, which is 
currently rated 20 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal.  The 
Board observes that the veteran was informed in the March 
2002 rating decision, the February 2003 SOC, and the April 
2005 SSOC, of the relevant law and regulations pertaining to 
his claim. 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letter dated in May 
2004, whereby the veteran was advised of the provisions 
relating to the VCAA, to include advising him of the need to 
provide evidence that his "degenerative disc disease of the 
cervical spine has increased in severity."  (emphasis in the 
original)  May 6, 2004, letter, page 1.  Specifically, he was 
advised that VA would obtain relevant federal government 
records, including his service records, VA Medical Center 
records, and records from the Social Security 
Administration.  He was also informed that VA would, on his 
behalf, make reasonable efforts to obtain relevant records 
not in the custody of a federal agency, to include records 
from state or local governments, private medical care 
providers, and current or former employers.  The veteran was, 
however, informed that "[i]t's your responsibility to make 
sure we receive all requested records that are not in the 
possession of a Federal department or agency." (emphasis in 
the original)  Id. at page 3.  Moreover, the veteran was 
advised that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know" and that "[i]f the evidence is in your 
possession, please send it to us."  (emphasis in the 
original)  Id. at page 2.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the VCAA letter 
requested a response by within 60 days from the May 6, 2004, 
VCAA letter, that letter also expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) 
[evidence must be received by VA within one year from the 
date notice is sent].  One year has elapsed since the May 
2004 VCAA letter.  

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  
Although the RO adjudicated the claim in March 2002, prior to 
the issuance of a VCAA letter in May 2004, the claim was 
readjudicated by the VA Appeals Management Center in the 
April 2005 SSOC, and the veteran was allowed the opportunity 
to present evidence and argument in response.  The Board 
accordingly finds that there is no prejudice to the veteran.  
Moreover, the veteran has not alleged any prejudice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005) [timing errors 
such as this do not have the natural effect of producing 
prejudice and, therefore, prejudice must be pled as to it].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA and private medical records and reports of VA 
examinations, which will be described below.  The RO 
attempted to obtain medical records from the Social Security 
Administration; however, in January 2002, the Social Security 
Administration indicated that they did not currently have any 
medical records because the veteran was not receiving Social 
Security disability benefits.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained, to the extent possible.  The veteran has not 
identified any outstanding evidence. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  In his April 2003 substantive appeal (VA 
Form 9), the veteran did not express a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

In the March 2002 rating decision, the RO rated the veteran's 
degenerative disc disease of the cervical spine as 20 percent 
disabling under 38 C.F.R. § 4.71a, former Diagnostic Code 
5293.  In the April 2005 SSOC, the disability was rated 20 
percent disabling under the current Diagnostic Code 5243.

The Board notes that the veteran was provided with the 
amended regulations in the April 2005 SSOC.  Accordingly, 
there is no prejudice to the veteran in deciding this appeal 
based on those regulations.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  The Board will therefore evaluate the 
veteran's service-connected cervical spine disability under 
both the former and the current schedular criteria, keeping 
in mind that the revised criteria may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); 
VAOPGCPREC. 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).

(i.) The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.  Moderate symptomatology 
manifested by recurring attacks warranted a 20 percent 
rating, and mild attacks were given a 10 percent rating.  A 
noncompensable rating was assigned for postoperative, cured 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (prior to September 23, 2002).

Under Diagnostic Code 5290, effective prior to September 26, 
2003, severe limitation of motion of the cervical spine 
warranted a 30 percent rating, moderate limitation of motion 
of the cervical spine warranted a 20 percent rating, and 
slight limitation of motion of the cervical spine warranted a 
10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
It should also be noted that use of descriptive terminology, 
such as "mild," by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).

The current schedule for evaluating intervertebral disc 
syndrome provides the following:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20 % With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months

10 % With incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

As was noted above, the RO has rated the veteran's 
degenerative disc disease of the cervical spine under both 
former Diagnostic Code 5293 and current diagnostic code 5243 
[intervertebral disc syndrome].  After careful review of the 
record, the Board concludes that these Diagnostic Codes are 
not the most appropriate, given the character of the 
veteran's disability.  

The medical evidence of record indicates that the veteran's 
service-connected cervical spine disability is primarily 
manifested by limitation of motion.  There is little 
objective evidence of radiculopathy or any other neurological 
pathology which is consistent with intervetebral disc 
syndrome.  

The veteran's complaint is of pain in the right side of the 
neck that radiates into the right shoulder and even further 
down the right upper extremity.  However, there is very 
little objective medical evidence of such symptomatology.  
Moreover, the February 2005 VA examiner assessed the 
veteran's neurological symptomatology as peripheral 
neuropathy due to a history of alcohol use.  These findings 
are consistent with outpatient treatment records in 2003 and 
the reports of VA examinations in May 2001 showing no 
evidence of radiculopathy.  Although the veteran an 
assessment of C5 radicular pain was made in July 1995, the 
Board places greater weight on the more recent evidence 
showing no decrease in muscle strength in the right upper 
extremity and no neurological findings attributable to 
degenerative disc disease of the cervical spine.  

Moreover, a May 2001 VA examiner noted that the veteran's 
muscles were bulky and strong, but that the veteran did not 
cooperate in the muscle testing to the point that his 
strength is just almost nil.  That examiner concluded that 
the veteran had a great deal of functional overlay and that 
while he had pain on the right side of his neck, there was no 
evidence of radiculopathy.  Another May 2001 VA examiner 
found no evidence of radiculopathy on examination.  

Additionally, the Board notes that the evidence shows no 
treatment for incapacitating episodes of intervetebral disc 
syndrome, which require physician-prescribed bed rest and 
treatment by a physician.

In light of the lack of evidence of episodes of intervetebral 
disc syndrome and neurological symptomatology and in light of 
the evidence showing limitation of motion of the cervical 
spine as the predominant symptom, the Board finds that the 
veteran's cervical spine disability is more appropriately 
rated under the old Diagnostic Code 5290 and the current 
general schedule for rating spinal disabilities.  

Schedular rating

(i) The former schedular criteria

To warrant an increased rating unde r the former schedular 
criteria, the evidence must show a severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2002).  For reasons discussed immediately below, 
the Board finds that the medical evidence shows that the 
veteran's limitation of motion of the cervical spine more 
nearly approximates the criteria for severe limitation of 
motion than the criteria for moderate limitation of motion.  
See 38 C.F.R. § 4.7 (2005).  

At the February 2005 VA examination, the veteran had the 
following range of motion in the cervical spine: forward 
flexion was to 50 degrees without pain and to 60 degrees with 
pain; extension was to 10 degrees without pain and to 15 
degrees with pain; lateral flexion was to 10 to 20 degrees 
without pain and to 20 to 25 degrees with pain; and rotation 
was to 10 to 20 degrees without pain and to 15 to 25 degrees 
with pain.  Assuming that the findings regarding lateral 
flexion and rotation are bilateral and symmetric, this range 
of motion testing reflects that the veteran had very little 
motion in extension, lateral flexion, and rotation.  

Similarly, the report of a May 2001 VA orthopedic examination 
shows that the veteran had the following range of motion in 
the cervical spine: forward flexion was to 30 degrees; 
extension was to 15 degrees; right rotation was to 40 
degrees; left rotation was to 50 degrees; right lateral 
flexion was to 30 degrees; and left lateral flexion was to 40 
degrees.  At that examination, the veteran had significant 
limitation of motion in extension and right and left 
rotation.  

A July 1995 private chiropractor treatment record reflects 
that the veteran had the following range of motion in the 
cervical spine: forward flexion was to 30 degrees; extension 
was to 10 to 15 degrees; right rotation was to 30 degrees; 
left rotation to 45 degrees; right lateral flexion was to 10 
degrees; and left lateral flexion was to 15 degrees.  Again, 
this treatment record shows that the veteran had significant 
limitation of motion in extension, right and left rotation, 
and right and left lateral flexion.  

Taken together, the reports show limited motion which may be 
described as severe.  
In addition, motion was limited in all planes.  For these 
reasons, the Board finds that a 30 percent rating may be 
assigned under former Diagnostic Code 5290.

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, forward flexion must be limited to 15 
degrees or less, or favorable ankylosis of the cervical spine 
must be present.  

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  There is no evidence of 
ankylosis in the medical records.  

The two VA examinations and the July 1995 private outpatient 
treatment record shows that the veteran had forward flexion 
to at least 30 degrees.  This limitation of forward flexion 
does not warrant a 30 percent rating under the current 
schedular criteria.  

However, the Board believes that it may consider whether the 
veteran's overall limitation of motion in the cervical spine 
warrants a 30 percent rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the 
specified factors for each incremental rating are examples 
rather than requirements; analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme].  As was discussed above, a Note to the 
General Rating Formula for Diseases and Injuries of the Spine 
refers to a combined normal range of motion of the cervical 
spine of 340 degrees.  The Board will accordingly consider 
this combined range.

The report of the February 2005 VA examination shows, at 
worst, the veteran had a combined range of motion in the 
cervical spine of 135 degrees with pain out of a normal 
combined range of motion of 340 degrees.  The report of the 
May 2001 VA orthopedic indicates that the veteran had a 
combined range of motion in the cervical spine of 205 degrees 
out of a normal combined range of motion of 340 degrees.  The 
July 1995 private treatment record shows that at worst 
(accepting that extension was only to 10 degrees) the veteran 
had a combined range of motion in the cervical spine of 140 
degrees out of a normal combined range of motion of 340 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2005).

The Board finds that since the veteran has at worst a 
combined range of motion of 135 degrees with pain, this 
approximates a 30 percent rating pursuant.  

A rating in excess of 30 percent for a cervical spine 
disability requires the presence of unfavorable ankylosis of 
the cervical spine.  As noted above, there is no evidence of 
ankylosis.  Therefore, a rating in excess of 30 percent for 
the cervical spine disability under the current schedular 
criteria is not warranted.

DeLuca considerations

The currently assigned 30 percent is the maximum rating for 
limitation of motion of the cervical spine under either the 
old Diagnostic Code 5290 or the current general schedule for 
rating spinal disabilities (absent ankylosis).  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the March 2002 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, August 2, 1994, has the 
veteran's cervical spine disability not met or nearly 
approximated the criteria for a 30 disability rating.  
The medical evidence over the years has shown that the 
veteran has had a limitation of motion of the cervical spine 
that more nearly approximates a severe limitation of motion 
than a moderate limitation of motion and that his combined 
limitation of motion of the cervical spine is such as to 
warrant a 30 percent rating under the current schedular 
criteria.  There does not appear to have been either an 
appreciable worsening of diminution of symptoms at any time 
since service connection was awarded.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

Extraschedular consideration

In the April 2005 SSOC, the VA Appeals Management Center 
included the regulation for an extraschedular rating.  Since 
the matter of referral for an extraschedular evaluation has 
been considered by the VA Appeals Management Center, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2005) in connection with this issue.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of an 
extraschedular rating is a component of the veteran's claim 
for an increased rating].

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran.  The 
record does not show that the veteran has required frequent 
hospitalizations for his cervical spine disability.  Indeed, 
it does not appear from the record that he has been 
hospitalized at all for his cervical spine disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the current evidence of record to indicate that 
the cervical spine disability alone caused impairment with 
employment over and above that contemplated in the assigned 
30 percent schedular rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

The veteran is unemployed.  Although he alleges that he 
cannot work because of his cervical spine disability, the 
evidence does not show that he is unemployed because of his 
cervical spine disability.  In that regard, the Board notes 
that the Social Security Administration denied Social 
Security disability benefits for the veteran even though the 
cervical spine disability was his primary disability.  
Additionally, the Board notes that the veteran has a long 
history of incarceration and a history of alcohol abuse.  
There is of record no medical opinion that the veteran could 
not work or had limited employment potential because of his 
cervical spine disability.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases explained above, the Board 
concludes that a 30 percent disability rating is assigned for 
the veteran's service-connected cervical spine disability.  
The appeal is allowed to that extent.




ORDER

Entitlement to an increased disability evaluation of 30 
percent is granted for service-connected cervical spine 
disability, subject to governing regulations concerning the 
payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


